                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 14-cr-00093-JSW-5
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                 v.
                                   9                                                        Re: Dkt. No. 397
                                  10     MICHAEL MARTIN,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On February 4, 2016, a jury convicted Michael Martin of one count of conspiring to

                                  14   commit robbery affecting interstate commerce, in violation of 18 U.S.C. section 1951(a) (“Hobbs

                                  15   Act robbery”) (“Count 1”), and four counts of committing Hobbs Act robbery (Counts 3, 4, 5, and

                                  16   6). On June 23, 2016, prior to sentencing, trial counsel moved to withdraw, and the Court granted

                                  17   that motion. (See Dkt. Nos. 248, 249, 252, 266.) New counsel was appointed and represented

                                  18   Martin at sentencing. (Dkt. No. 271.)

                                  19          On December 6, 2016, the Court sentenced Martin to total term of imprisonment of 370

                                  20   months, which consisted of a term of 240 months on Count 1 and a term of 130 months on each of

                                  21   Counts 3, 4, 5, and 6. The terms on Counts 3, 4, 5, and 6 were to be served concurrently to each

                                  22   other and consecutively to Count 1. On December 8, 2016, Martin appealed his conviction and

                                  23   sentence. On May 1, 2018, the United States Court of Appeals for the Ninth Circuit affirmed.

                                  24   (See Dkt. No. 317.)

                                  25          On March 16, 2020, Martin, acting pro se, filed a motion to vacate his sentence pursuant to

                                  26   28 U.S.C. section 2255. In that motion, he asserts equitable tolling applies and argues trial

                                  27   counsel was ineffective because he failed to correctly advise Martin of the maximum possible

                                  28   sentence he could receive if he proceeded to trial. Martin asserts that he would not have
                                   1   proceeded to trial and would have accepted a plea offer from the Government had he known what

                                   2   the maximum possible sentence could be.

                                   3                  A prisoner in custody under sentence of a court established by Act
                                                      of Congress claiming the right to be released upon the ground that
                                   4                  the sentence was imposed in violation of the Constitution or laws of
                                                      the United States, or that the court was without jurisdiction to
                                   5                  impose such sentence, or that the sentence was in excess of the
                                                      maximum authorized by law, or is otherwise subject to collateral
                                   6                  attack, may move the court which imposed the sentence to vacate,
                                                      set aside or correct the sentence.
                                   7
                                                      Unless the motion and the files and records of the case conclusively
                                   8                  show that the prisoner is entitled to no relief, the court shall cause
                                                      notice thereof to be served upon the United States attorney, grant a
                                   9                  prompt hearing thereon, determine the issues and make findings of
                                                      fact and conclusions of law with respect thereto.
                                  10

                                  11   22 U.S.C. § 2255.

                                  12          A hearing is required “whenever the record does not affirmatively manifest the factual or
Northern District of California
 United States District Court




                                  13   legal invalidity of the [movant’s] claims.” Baumann v. United States, 692 F.2d 565, 571 (9th Cir.

                                  14   1982) (citation omitted). “A hearing must be granted unless the movant’s allegations, when

                                  15   viewed against the record, do not state a claim for relief or are so palpably incredible or patently

                                  16   frivolous as to warrant summary dismissal.” United States v. Schaflander, 743 F.2d 714, 717 (9th

                                  17   Cir. 1984) (citations omitted).

                                  18          The Court finds Martin’s claim for ineffective assistance, when liberally construed,

                                  19   appears to be colorable and warrants a response from the Government. Martin has asked that

                                  20   counsel be appointed to represent him on this motion. The Court reserves ruling on that issue.

                                  21          Accordingly, for the foregoing reasons and for good cause shown:

                                  22          1.      The Government shall file with the Court and serve on Martin, within 45 days of

                                  23   the date of this order, an answer conforming in all respects to Rule 5 of the Rules Governing

                                  24   Section 2255 Proceedings, showing cause why the Court should not “vacate, set aside or correct

                                  25   the sentence” being served by Martin.

                                  26   //

                                  27   //

                                  28   //
                                                                                         2
                                   1          2.     If Martin wishes to respond to the answer, he shall do so by filing a reply with the

                                   2   Court and serving it on the Government within 45 days of his receipt of the answer.

                                   3          IT IS SO ORDERED.

                                   4   Dated: April 14, 2020

                                   5                                                  ______________________________________
                                                                                      JEFFREY S. WHITE
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
